DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 4-9 and 13-19.

Applicants' arguments, filed 04/20/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 fails to further limit the subject matter of the claim upon which it depends since claim 5 is dependent on a now canceled claim. Claim 6 is rejected as being dependent from claim 5. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 4 and 7-9, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0015016, Jan. 18, 2018) in view of Deisenroth et al. (US 2017/0143612, May 25, 2017).
	Huang et al. disclose an oral care composition comprising arginine or lysine, zinc citrate and zinc oxide, a fluoride source, and glycerin (abstract). The arginine is present in an amount corresponding to 1% to 15% of the total composition weight, wherein the weight is calculated as free form (¶ [0019]). The zinc citrate is in an amount of from 0.25 to 1.0 wt. % and the zinc oxide may be present in an amount of from 0.75 to 1.25% based on the weight of the oral care composition (¶ [0059]). The composition may further comprise a thickening agent such as xanthan gum and sodium carboxymethyl cellulose (¶ [0070]). The composition may also further comprise an abrasive (e.g. silica) (¶ [0050]). The composition may be in the form of a toothpaste (¶ [0101]). Mixtures of compatible surfactants may be present in the composition in 0.1% to 5% by weight of the total composition (¶ [0135]). The composition may contain anionic surfactants (¶ [0131]). Nonionic surfactants that can be used in the composition include poloxamer 407 (i.e. poly(propylene oxide)/poly(ethylene oxide) copolymer) (¶ [0133]). Amphoteric surfactants that can be used in the composition include cocamidopropylbetaine (¶ [0134]). 
	Huang et al. differ from the instant claims insofar as not disclosing wherein the composition comprises lauryl glucoside and sodium cocoyl glutamate.
	However, Deisenroth et al. disclose an oral care composition (abstract). The oral care composition may include a combination of surfactants. Suitable anionic surfactants include sodium cocoyl glutamate (¶ [0229]). Polyalkyl glucosides are also of interest. Examples of polyalkyl glucosides include lauryl glucoside (¶ [0232]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Huang et al. disclose wherein the composition may comprise a mixture of surfactants. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated sodium cocoyl glutamate and lauryl glucoside into the composition of Huang et al. since these are known and effective surfactants for oral care compositions as taught by Deisenroth et al. 
In regards to instant claim 1 reciting wherein the composition is free of sodium lauryl sulfate, Huang et al. do not disclose wherein the surfactant must comprise sodium lauryl sulfate (see e.g. ¶ [0131] of Huang et al.). Therefore, a composition free of sodium lauryl sulfate is obvious. 
In regards to the amounts recited in instant claims 4 and 8, Huang et al. disclose wherein mixtures of compatible surfactants may be present in the composition in 0.1% to 5% by weight of the total composition. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amounts from this range. Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  

Response to Arguments
	Applicant argues that there is no motivation to have selected the two surfactants from Deisenroth and then include them in the claimed oral care composition (without SLS) with some reasonable expectation of success.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the rejection, Huang et al. disclose in paragraph [0135] wherein the composition may comprise a mixture of surfactants. Deisenroth et al. discloses wherein lauryl glucoside and sodium cocoyl glutamate are known and effective surfactants for oral care compositions. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated lauryl glucoside and sodium cocoyl glutamate into the composition of Huang et al. since the composition may comprise mixtures of surfactants and lauryl glucoside and sodium cocoyl glutamate are known and effective surfactants for oral care compositions Such motivation is proper since MPEP 2144.07 states wherein it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success since the surfactants disclosed by Deisenroth et al. are for oral care compositions and Huang et al. disclose an oral care composition. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Deisenroth discloses a large number of surfactant possibilities without any guidance or suggestion for which of the many surfactants may be combined nor the effect of the multitude of various combinations.
The Examiner does not find Applicant’s argument to be persuasive. Deisenroth et al. disclosing a large number of surfactants does not make any particular selection of surfactants from the list of surfactants non-obvious. Choosing from a finite number of identified, predictable solution, with a reasonable expectation of success supports a conclusion of obviousness. See MPEP 2143 (I). A large number of surfactants is still a finite number. Therefore, it is obvious to choose lauryl glucoside and sodium cocoyl glutamate as the surfactants from the list of surfactants disclosed by Deisenroth et al. This is further supported by the sixth page of Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414):
We agree that Roos discloses a number of polymers and crosslinkers, but Roos makes plain that the ordinary artisan would have known to combine any one of the disclosed polymers with any one of the disclosed crosslinkers for synthesis of the polymer nework compositions (FF 1-6). See Merck & Co., Inc. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). (‘That the ‘813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious’); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)(obviousness rejection of claims affirmed in light of prior art teaching that ‘hydrated zeolites will work’ in detergent formulations, even though the inventors selected the zeolites of the claim claims from among ‘thousands’ of compounds).  

Thus, the Board in that case applied case law supporting the proposition that a multitude of effective combinations does not render any particular formulation less obvious. 
	Moreover, neither Huang et al. nor Deisenroth et al. disclose wherein certain surfactants cannot be combined together. Applicant also has not provided evidence showing wherein it was known in the art that certain surfactants cannot be combined together. Therefore, Applicant has not shown wherein it would not have been obvious to one of ordinary skill in the art to have combined lauryl glucoside and sodium cocoyl glutamate. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Deisenroth does not teach or suggest any particular surfactant, much less the specific combination of both lauryl glucoside and sodium cocoyl glutamate in a composition that contains zinc citrate, zinc oxide and arginine, and excludes sodium lauryl sulfate with any reasonable expectation of success.
	The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, the specific combination of both lauryl glucoside and sodium cocoyl glutamate in a composition that contains zinc citrate, zinc oxide and arginine, and excludes sodium lauryl sulfate is obvious over Huang et al. in view of Deisenroth et al. Also, a prior art is evaluated for all that it reasonably suggests and is not limited to preferred embodiments or working examples. Therefore, it is not necessary for Deisenroth to disclose the specific combination of both lauryl glucoside and sodium cocoyl glutamate. Additionally, as discussed above, one of ordinary skill in the art would have had a reasonable expectation of success since the surfactants disclosed by Deisenroth et al. are for oral care compositions and Huang et al. disclose an oral care composition. Applicant has not shown wherein there would be unpredictability in the selection of surfactants. As such, Applicant’s argument is unpersuasive.

	Applicant argues that the claimed composition – which excludes sodium lauryl sulfate – has the benefit of providing improved protection against long-term viscosity loss and a similar foaming profile to compositions containing zinc and SLS. 
The Examiner does not find Applicant’s argument to be persuasive. It is not clear from Applicant’s showing that the improved viscosity loss and improved foaming is due to the claimed surfactants. Compositions I and II differ from the Comparative Composition not only in the particular surfactants but in the amount of surfactants. Composition I comprises 2.5% lauryl glucoside and 2.5% sodium cocoyl glutamate, a total of 5% surfactants, and Composition II comprises 4.5% aqueous rhamnolipid solution. The Comparative Composition on the other hand comprises 2% SLS. As evidence by Benita et al. (US 6,007,826) viscosity increases with an increase in surface active agents (i.e. surfactants) (col. 4, lines 30-35). Since amount of surfactants affects viscosity, it is not clear from the showing whether the improved viscosity loss is due to the particular surfactants or due to the amount of surfactants. 
Furthermore, with regards to the improved foaming, as evidence by Tamarkin et al. (US 2013/0064777) surfactants are essential in forming a foam (¶ [0005]). Therefore, one of ordinary skill in the art would reasonably expect Composition I and Composition II comprising a greater amount of surfactants over the Comparative Composition to have improve foaming over the Comparative Composition. 
Moreover, purely arguendo, if Applicant’s showing was probative of unexpected results, instant claim 1 would not be commensurate in scope with the showing. Instant claim 1 does not recite the amount of surfactant. One of ordinary skill in the art would not reasonably expect any amount of surfactant to be representative of the showing since the amount of surfactant affects viscosity and foaming as discussed above. 

2.	Claims 1, 5-9 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0015016, Jan. 18, 2018) in view of Wenk et al. (US 2019/0307657, Oct. 10, 2019).
	Huang et al. disclose an oral care composition comprising arginine or lysine, zinc citrate and zinc oxide, a fluoride source, and glycerin (abstract). The arginine is present in an amount corresponding to 1% to 15% of the total composition weight, wherein the weight is calculated as free form (¶ [0019]). The zinc citrate is in an amount of from 0.25 to 1.0 wt. % and the zinc oxide may be present in an amount of from 0.75 to 1.25% based on the weight of the oral care composition (¶ [0059]). The composition may further comprise a thickening agent such as xanthan gum and sodium carboxymethyl cellulose (¶ [0070]). The composition may also further comprise an abrasive (e.g. silica) (¶ [0050]). The composition may be in the form of a toothpaste (¶ [0101]). Mixtures of compatible surfactants may be present in the composition in 0.1% to 5% by weight of the total composition (¶ [0135]). The composition may contain anionic surfactants (¶ [0131]). Nonionic surfactants that can be used in the composition include poloxamer 407 (i.e. poly(propylene oxide)/poly(ethylene oxide) copolymer) (¶ [0133]). Amphoteric surfactants that can be used in the composition include cocamidopropylbetaine (¶ [0134]). 
	Huang et al. differ from the instant claims insofar as not disclosing wherein the composition comprises rhamnolipid.
	However, Wenk et al. disclose an oral care composition comprising at least one biosurfactant and fluoride (abstract). The ingredients of toothpaste may affect the availability of fluoride in the oral cavity. This is especially true in the case of calcium containing abrasives due to their potential to inactivate the fluoride (¶ [0009]). An advantage of the composition is that it bears a reduced formation of insoluble complexes of fluoride with for example calcium (¶ [0014]). The biosurfactant may be rhamnolipids (¶ [0024]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Huang et al. disclose wherein the composition may comprise a mixture of surfactants. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated rhamnolipid into the composition of Huang et al. since it is a known and effective surfactant for oral care compositions as taught by Wenk et al. Additionally, it would have been obvious to one of ordinary skill in the art to have incorporated rhamnolipid into the composition of Huang et al. in order to reduced formation of insoluble complexes of fluoride since the composition of Huang et al. comprises fluoride and other ingredients may affect the availability of the fluoride as taught by Wenk et al. 
In regards to instant claim 1 reciting wherein the composition is free of sodium lauryl sulfate, Huang et al. do not disclose wherein the surfactant must comprise sodium lauryl sulfate (see e.g. ¶ [0131] of Huang et al.). Therefore, a composition free of sodium lauryl sulfate is obvious. 
In regards to the amounts recited in claims 6 and 8, Huang et al. disclose wherein mixtures of compatible surfactants may be present in the composition in 0.1% to 5% by weight of the total composition. Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amounts from this range. Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  

Response to Arguments
Applicant has not made any arguments with regards to Wenk. Therefore, the rejection is maintained.

Conclusion
Claims 1, 4-9 and 13-19 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612